Case 1:18-cv-06529-EK-RLM Document 46 Filed 03/29/21 Page 1 of 12 PageID #: 265



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x

  RAYMOND I. AIGBEKAEN,

                          Plaintiff,                  MEMORANDUM & ORDER
                                                      18-CV-6529(EK)(RLM)
                  -against-

  WENDY FU, LEONARDO CABRERA, and JOHN
  KLISOURIOTIS,

                          Defendants.

  ------------------------------------x

 ERIC KOMITEE, United States District Judge:

             This is one of several actions (in multiple districts)

 brought by pro se plaintiff Raymond Idemudia Aigbekaen

 challenging aspects of his 2016 conviction in the District of

 Maryland for sex-trafficking involving minors.           In this action,

 Plaintiff brings claims under the First and Fourth Amendments of

 the U.S. Constitution against three Customs and Border

 Protection (“CBP”) officers who, as part of the investigation

 leading to his arrest, searched and seized his laptop and other

 electronic devices at John F. Kennedy International Airport

 (“JFK”) on May 19, 2015. 1      He seeks an order requiring Defendants



       1 Plaintiff initially sued several other officials at the Department of
 Homeland Security (“DHS”). The presiding judge at the time, Judge Kiyo
 Matsumoto, dismissed these defendants for failure to state a claim.
 Memorandum & Order at 8-9, ECF No. 11. Following an order under Valentin v.
 Dinkins, 121 F.3d 72 (2d Cir. 1997), the government identified the “Does” in
 the complaint as three CBP employees: Wendy M. Fu, Leonardo A. Cabrera, and
 John Klisouriotis. Defs’ Letter at 1, ECF No. 18; Order at 1-2, ECF No. 20.
 They are the only defendants remaining in this action.

                                        1
Case 1:18-cv-06529-EK-RLM Document 46 Filed 03/29/21 Page 2 of 12 PageID #: 266



 to return these devices, expunge all records of them — i.e., any

 data drawn from the devices — and to prevent the use of any

 evidence derived from those devices against him in future

 criminal proceedings.      He also seeks damages under Bivens v. Six

 Unknown Named Agents, 403 U.S. 388 (1971), and declaratory

 relief.

            The Court construes Plaintiff’s claims for the return

 of his property as being brought under Rule 41(g) of the Federal

 Rules of Criminal Procedure.        I conclude that the Eastern

 District of New York is the wrong venue for the claim to return

 the physical devices; however, I dismiss this part of his

 complaint without prejudice, rather than transfer, because the

 claim is without merit.      As for Plaintiff’s request to destroy

 data and enjoin the use of evidence in future proceedings, I

 dismiss his claim on the merits.

                                I.    Background

            The following facts are derived from Plaintiff’s

 complaint, public dockets, and undisputed statements in

 Defendants’ submissions.      On May 19, 2015, CBP officers seized

 Plaintiff’s laptop and other electronic devices in a warrantless

 search when Plaintiff arrived at JFK from abroad.           Homeland

 Security Investigations — an office within DHS — then conducted

 a warrantless forensic search of these devices.          Though

 Plaintiff was not arrested at JFK, the evidence recovered there

                                       2
Case 1:18-cv-06529-EK-RLM Document 46 Filed 03/29/21 Page 3 of 12 PageID #: 267



 helped lead to Plaintiff’s sex-trafficking conviction in the

 District of Maryland in September 2016.         He was sentenced to a

 prison term of fifteen years in that case, United States v.

 Aigbekaen, No. 1:15-CR-00462-JKB, ECF No 228, and he remains

 incarcerated.

            Since then, Plaintiff has brought numerous challenges

 to his conviction.     On appeal of his criminal conviction, the

 United States Court of Appeals for the Fourth Circuit held that

 the warrantless forensic search of his devices was unlawful, but

 that the evidence remained admissible under the “good faith”

 exception to the warrant requirement.         United States v.

 Aigbekaen, 943 F.3d 713 (4th Cir. 2019).         Two additional appeals

 appear to remain pending in the Fourth Circuit.          See United

 States v. Aigbekaen, No. 19-7065 (4th Cir.) (appealing district

 court’s denial of his motion for a new trial); United States v.

 Aigbekaen, No. 20-6925 (4th Cir.) (appealing district court’s

 denial of his motions for new counsel and immediate release).

            Now in this District, Plaintiff brings civil claims

 arising from the search and seizure at JFK.          According to

 Plaintiff, the Government still retains “bitstream copies” of

 the devices seized there.       Letter at 1, ECF No. 44.      The

 government does not contest that it retains digital copies of

 evidence recovered from Plaintiff’s devices seized at JFK.            It

 is also undisputed, however, that the devices have themselves

                                      3
Case 1:18-cv-06529-EK-RLM Document 46 Filed 03/29/21 Page 4 of 12 PageID #: 268



 now been returned to Plaintiff.           The government apparently

 retains possession of other devices seized from Plaintiff; but

 those were seized in Houston, where officials arrested Plaintiff

 three months after the seizure at JFK occurred.           Defendants

 state that the government is retaining these devices as

 potential evidence in Plaintiff’s ongoing appeals of his

 conviction.

                                 II.   Analysis

 A.    Plaintiff’s Request for the Return of Property

            At oral argument on Defendants’ motion to dismiss, the

 Court informed the parties that it would construe part of

 Plaintiff’s complaint as a motion under Rule 41(g).           This is

 because Plaintiff’s complaint “requests relief in the form of

 the return of his property,” which “can be read as a motion to

 return property pursuant to Rule 41(g) of the Federal Rules of

 Criminal Procedure.”      Bertin v. United States, 478 F.3d 489, 492

 (2d Cir. 2007).     “As the motion was filed after the conclusion

 of [Plaintiff’s] criminal proceeding, it is treated as a civil

 equitable action.”     Rogers v. United States, No. 10-CV-1247,

 2010 WL 4968184, at *2 (S.D.N.Y. Nov. 30, 2010).

              Rule 41(g) provides that “[a] person aggrieved . . .

 by the deprivation of property may move for the property’s

 return.”   Fed. R. Crim. P. 41(g).          In resolving a Rule 41(g)

 motion, “[t]he district court must take evidence and make

                                       4
Case 1:18-cv-06529-EK-RLM Document 46 Filed 03/29/21 Page 5 of 12 PageID #: 269



 findings of fact where necessary.”        United States v. Podlog, 108

 F.3d 1370, 1370 (2d Cir. 1997) (unpublished).

              Here, Plaintiff seeks the return of his physical

 devices, the destruction of data collected from them, and an

 order enjoining the use of this evidence in future criminal

 proceedings.

       1.     Devices Seized in Texas

              As to the devices themselves, Plaintiff’s motion

 should have been brought in Texas.        A Rule 41(g) motion “must be

 filed in the district where the property was seized.”            Fed. R.

 Crim. P. 41(g).     Plaintiff challenges the seizure of his devices

 at JFK, but he does not dispute that the only devices still in

 the government’s possession — a laptop and two phones — were

 seized in Houston, where Plaintiff was arrested three months

 later.     See Defs’ Rule 41(g) Brief at 2, ECF No. 41; Aigbekaen

 v. United States, No. 1:17-CV-3700-JKB, Defs’ Mot. for Summary

 Judgment, ECF No. 9-1 at 2 (D. Md. Apr. 6, 2016); see also

 Amended Complaint at 6, ECF No. 4 (acknowledging that “[t]he

 confiscation [from JFK] lasted for about a month”).           Because

 this claim should have been filed in the Southern District of

 Texas, it must be dismissed.       Cf. United States v. Collado, No.

 14-CR-00731, 2020 WL 248685, at *3 (S.D.N.Y. Jan. 16, 2020);

 Rogers, 2010 WL 4968184, at *1.



                                      5
Case 1:18-cv-06529-EK-RLM Document 46 Filed 03/29/21 Page 6 of 12 PageID #: 270



       2.    Data Seized in New York

              Turning to the data seized at JFK, I find that the

 government’s retention of this evidence is lawful. 2          “If the

 United States has a need for the property in an investigation or

 prosecution, its retention of the property generally is

 reasonable.”    See Fed. R. Crim. P. 41, advisory committee notes.

 Here, the government represents that it “maintains possession

 of” Plaintiff’s property “as evidence in Plaintiff’s pending

 appeals.”    Defs’ Rule 41(g) Brief at 2.       Some courts in this

 Circuit have suggested that Rule 41(g) motions must be granted

 when a search was unlawful.       See, e.g., Ferreira v. United

 States, 354 F. Supp. 2d 406, 409 (S.D.N.Y. 2005) (to prevail on

 a Rule 41(g) motion, “a criminal defendant must demonstrate that

 (1) he is entitled to lawful possession of the seized property;

 (2) the property is not contraband; and (3) either the seizure

 was illegal or the government’s need for the property has

 ended.”).    But the Fourth Circuit has already concluded that

 this evidence is admissible in Plaintiff’s ongoing criminal

 proceedings.    See Aigbekaen, 943 F.3d at 725.        Because Rule

 41(g) “is not intended to deny the United States the use of




       2 Venue lays in this District because the forensic search occurred

 following the seizure at JFK. Cf. United States v. Huart, 735 F.3d 972, 974
 n.2 (7th Cir. 2013) (holding that a warrant for the seizure of
 electronically-stored information is executed when the device is seized)
 (citing Fed. R. Crim. P. 41(e)(2)(B)).

                                      6
Case 1:18-cv-06529-EK-RLM Document 46 Filed 03/29/21 Page 7 of 12 PageID #: 271



 evidence permitted by the fourth amendment and federal statues,

 even if the evidence might have been unlawfully seized,” Fed. R.

 Crim. P. 41, advisory committee notes, I decline to order the

 destruction of this evidence or enjoin its use in the Fourth

 Circuit proceedings, cf. United States v. Chambers, 192 F.3d

 374, 377 (3d Cir. 1999) (courts should deny a Rule 41(g) motion

 where “the government’s need for the property as evidence

 continues”) (internal quotations and citations omitted); United

 States v. Saunders, 957 F.2d 1488, 1495 (8th Cir. 1992) (denying

 Rule 41(g) motion “because defendant’s direct appeal was still

 pending”); Kee v. United States, No. 01-CV-1657, 2001 WL 897175,

 at *1 (S.D.N.Y. Aug. 9, 2001) (same).

       3.   Transfer of this action is not warranted

            Although courts may, “in the interest of justice,”

 transfer a case to “any district . . . in which it could have

 been brought,” 28 U.S.C. § 1406(a), it would be inappropriate to

 do so here because Plaintiff’s claims lack merit, cf. Rogers,

 2010 WL 4968184, at *1 n.2 (declining to transfer Rule 41(g)

 motion where motion would fail).         The government reports that it

 has a continuing need for the devices seized in Houston.            Defs’

 Rule 41(g) Brief at 2.      And courts in the District of Maryland

 have denied Plaintiff’s request several times before.            See

 Aigbekaen v. United States, No. 1:20-CV-1920-JKB, ECF No. 2 (D.

 Md. July 30, 2020) (denying Plaintiff’s third motion for the

                                      7
Case 1:18-cv-06529-EK-RLM Document 46 Filed 03/29/21 Page 8 of 12 PageID #: 272



 return of property because he “continues to challenge the basis

 of his criminal conviction”) (citing Aigbekaen v. United States,

 No. 1:17-3700-JKB, ECF No. 12 (D. Md. May 1, 2018); Aigbekaen v.

 United States, No. 1:19-3017-JKB, ECF No. 2 (D. Md. Oct. 22,

 2019)).   Plaintiff’s claims are therefore denied, rather than

 transferred.

 B.    Plaintiff’s Claims for Monetary Relief

             Plaintiff also seeks monetary relief under Bivens v.

 Six Unknown Named Agents, 403 U.S. 388 (1971) for violations of

 the Fourth Amendment.      Defendants claim protection under the

 doctrine of qualified immunity (among other things).            For the

 reasons set forth below, this Court agrees that qualified

 immunity compels dismissal of Plaintiff’s claims. 3

             Qualified immunity shields government officials from

 suit so long as their actions do “not violate clearly

 established statutory or constitutional rights of which a

 reasonable person would have known.”         White v. Pauly, 137 S. Ct.

 548, 551 (2017) (per curiam) (quoting Mullenix v. Luna, 577 U.S.

 7, 11 (2015) (per curiam)).       Courts must consider whether “it




       3 At the outset, the Court notes that only three of the original
 Defendants remain in this case. Those Defendants are the three CBP agents
 who stopped and searched Plaintiff at JFK. The complaint does not allege
 that these individuals performed a forensic search of Plaintiff’s devices, or
 that they have (or even can) access the data from those devices. In light of
 Plaintiff’s pro se status, however, the Court will liberally construe his
 complaint to allege that these Defendants performed the forensic search in
 question.

                                       8
Case 1:18-cv-06529-EK-RLM Document 46 Filed 03/29/21 Page 9 of 12 PageID #: 273



 was objectively reasonable for the [government official] to

 believe the conduct at issue was lawful.”         Gonzalez v. City of

 Schenectady, 728 F. 3d 149, 154 (2d Cir. 2013) (internal

 quotations omitted).      This standard protects “all but the

 plainly incompetent or those who knowingly violate the law.”

 Malley v. Briggs, 475 U.S. 335, 341 (1986).

            This standard is met here.       Courts have long

 recognized an exception to the warrant requirement for searches

 at the nation’s borders.      See United States v. Montoya de

 Hernandez, 473 U.S. 531, 537 (1985) (“Since the founding of our

 Republic, Congress has granted the Executive plenary authority

 to conduct routine searches and seizures at the border, without

 probable cause or a warrant. . . .”).         At the time of the

 search, “[n]o court had . . . require[d] a warrant for any

 border search, no matter how nonroutine or invasive.”

 Aigbekaen, 943 F.3d at 721 (internal quotations omitted); see

 also United States v. Molina-Isidoro, 884 F.3d 287, 294 (5th

 Cir. 2018) (Costa, J., concurring) (“[N]o reported federal

 decision has required a warrant for any border search.”).            On

 appeal from Aigbekaen’s conviction, the Fourth Circuit held that

 the search was unlawful.      But it based this conclusion on a

 principle it had expressed, in dicta, just one year before —

 namely, the proposition that the border exception does not apply

 to “nonroutine” searches of all the data on a subject’s

                                      9
Case 1:18-cv-06529-EK-RLM Document 46 Filed 03/29/21 Page 10 of 12 PageID #: 274



 electronic device unless the motivations for the search “bear[]

 some nexus” to the purposes for the border exception.

 Aigbekaen, 943 F.3d at 721; see also United States v. Kolsuz,

 890 F.3d 133, 143 (4th Cir. 2018) (suggesting that the border

 exception would not apply to nonroutine forensic searches “in

 which the government invokes the border exception on behalf of

 its generalized interest in law enforcement and combatting

 general crime”) (citing United States v. Vergara, 884 F.3d 1309,

 1317 (11th Cir. 2018) (Pryor, J., dissenting)).           This principle

 was, essentially, a new exception to the border exception to the

 warrant requirement.      Neither of these cases was decided before

 this search occurred; indeed, there was district court authority

 to the contrary in the Fourth Circuit before those decisions.

 See United States v. Saboonchi, 990 F. Supp. 2d 536, 570 (D. Md.

 2014) (stating that CBP agents may conduct forensic searches of

 electronic devices at the border if they have a “reasonable

 suspicion” that the device “contains . . . evidence of criminal

 activity”).     Given this “rapidly changing” legal landscape,

 Molina-Isidoro, 884 F.3d at 294 (Costa, J., concurring), it

 cannot be said that the CBP officers were “plainly incompetent”

 in believing the search to be lawful. 4



       4 Plaintiff’s other Section 1983 claims — for violations of the First
 Amendment and the Fourth Amendment’s prohibition on unreasonable seizures —
 are also without merit. A reasonable officer could have believed the


                                      10
Case 1:18-cv-06529-EK-RLM Document 46 Filed 03/29/21 Page 11 of 12 PageID #: 275



 C.    Plaintiff’s Claims for Declaratory Relief

             Plaintiff also seeks declaratory relief.          These claims

 are dismissed.     Plaintiff lacks standing to seek a declaration

 regarding the constitutionality of federal airport policies,

 because his “future injury” — which will arise only when he

 travels abroad again someday “in the future” — is too

 speculative.     See Lujan v. Defs. of Wildlife, 504 U.S. 555, 564

 (1992).    And his request for a declaration that the search and

 seizure of his devices was unconstitutional would serve no

 “useful purpose” or “afford relief” from “uncertainty,” given

 that the Fourth Circuit already addressed the issue.             See

 Starter Corp. v. Converse, Inc., 84 F.3d 592, 597 (2d Cir.

 1996).    Accordingly, the Court denies Plaintiff’s requests for

 declaratory relief. 5




 seizures to be a lawful means to effectuate the purposes of the searches.
 Cf. Saboonchi, 990 F. Supp. 2d at 565 (stating that a “particularly lengthy
 seizure raises concerns where ‘the detention [is not] reasonably related in
 scope to the circumstances which justified it initially’”) (quoting Montoya
 de Hernandez, 473 U.S. at 542)). And Plaintiff’s claim that the search and
 seizure had a “chill[ing]” effect on his free-speech rights is duplicative of
 his Fourth Amendment claims and, in any event, without merit. Compl. at 4,
 7.

       5 Plaintiff’s request for a “writ of habeas corpus” on behalf of “Ms.
 Maxwell” also is denied. See Letter at 1, ECF No. 36.

                                       11
Case 1:18-cv-06529-EK-RLM Document 46 Filed 03/29/21 Page 12 of 12 PageID #: 276



                                III. Conclusion

             Defendants’ motion to dismiss the complaint is

 granted.    The Clerk of Court is respectfully directed to enter

 judgment and close this case.




       SO ORDERED.

                                     /s/ Eric Komitee__________________
                                     ERIC KOMITEE
                                     United States District Judge


 Dated:      March 29, 2021
             Brooklyn, New York




                                      12
